NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-3468
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                     ROBERT G. WRAY, a/k/a Robert Mac Wray,
        a/k/a Robert-George Wray, a/k/a Robert-George Wray of the Christ Clan
     a/k/a Robert-George of the Wray Clan, a/k/a Robert Wray, a/k/a Robert George

                                       Robert G. Wray,
                                                  Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (E.D. Pa. No. 2-14-cr-00504-001)
                      District Judge: Honorable Jeffrey L. Schmehl
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 4, 2016

           Before: CHAGARES, HARDIMAN, and SCIRICA, Circuit Judges.

                                (Filed: November 4, 2016)
                                      ____________

                                        OPINION*
                                      ____________


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Robert Wray appeals his judgment of conviction for wire fraud, bankruptcy fraud,

failure to appear, and conspiracy to defraud the United States following a jury trial. Wray

claims the District Court erred in admitting evidence pursuant to Rule 404(b) of the

Federal Rules of Evidence. We will affirm.

                                             I

       Wray’s conviction was brought about by his association with Dennis Fluck, a

medical doctor who defaulted on loans he received from the U.S. Department of Health

and Human Services in the 1980s. After obtaining a judgment against Fluck, HHS was

unable to collect its debt for many years because it could not locate Fluck, who had

changed his name to Dennis Erik Von Kiel. In 2007, HHS finally located Fluck and

attempted to garnish his wages.

       Soon after HHS filed a writ of garnishment in federal court indicating that “Von

Kiel” owed $182,365.96, outside counsel to Fluck’s employer received a letter from

“Robert mac Wray, Attorney-at-lawe” claiming that Fluck’s wages were being illegally

garnished by the “United States Federal Corporation’s Justice Department” and that those

wages actually belong “to the Church.” App. 199–202. Wray also filed dozens of

documents in HHS’s federal civil suit against Fluck—all of which were signed by

“Robert mac Wray” and many of which designated Wray as “attorney at lawe.” Though




                                             2
HHS prevailed in that case in April 2010, Fluck quickly filed for bankruptcy to stay all

debt collection efforts.

       Wray’s efforts on behalf of Fluck continued as he filed numerous documents with

the bankruptcy court and even listed himself as a co-plaintiff on one of Fluck’s claims.

After the bankruptcy judge dismissed Wray from the proceedings, Wray changed his nom

de plume from Robert mac Wray to “Robert: Wray” and continued filing fraudulent

documents. One such document—the “Bill of Exchange”—stated: “Standing in Honor, I

Robert, Trustee of the charged defendant remit to the Internal Revenue Service a Bill of

Exchange in settlement of this Public debt, extinguishing it from the Public Record.”

App. 503.

       During the pendency of the bankruptcy proceedings, Wray also helped Fluck avoid

federal taxes. When Fluck was first hired by his employer in 2005, he indicated on IRS

forms that he was a “trust” exempt from federal taxes instead of an individual. As a result

of this ruse, Fluck neither paid income taxes nor filed tax returns despite the fact that his

annual wages often exceeded $200,000 between 2005 and 2013. Wray entered this

scheme in 2011. The basic arrangement was this: Fluck told his employer to send his

wages to a Utah bank account belonging to a sham religious entity for which Wray was

the signatory, then Wray would transfer those same funds, minus a fee of some $240,

back to an account in Pennsylvania belonging to a second sham religious entity for which




                                              3
Fluck was the sole trustee. Wray participated in this scheme from February 2011 until

October 4, 2013.

       Wray was charged with wire fraud and bankruptcy fraud in 2014. Prior to trial, the

Government filed a motion in limine expressing its intent to offer the testimony of Victor

Balletta and Michael Reis pursuant to Rule 404(b) of the Federal Rules of Evidence. The

crux of the Government’s proffer was that Balletta would testify that Wray knew that

Fluck was not paying taxes and Reis would testify that Wray had authored documents

similar to those he had created for Fluck. Wray opposed their testimony as impermissible

character evidence. The Government countered that the testimony would establish Wray’s

knowledge, intent, modus operandi, and identity. After a hearing, the District Court

granted the Government’s motion. Wray now appeals this decision.

                                            II1

       We review the District Court’s evidentiary ruling for an abuse of discretion.

United States v. Caldwell, 760 F.3d 267, 274 (3d Cir. 2014).

       Rule 404(b)(1) states that “[e]vidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” But such evidence can be admitted “for

another purpose, such as proving motive, opportunity, intent, preparation, plan,


       1
       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231 because Wray
was charged with federal crimes. We have jurisdiction over this matter under 28 U.S.C.
§ 1291.
                                             4
knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

And the evidence must be: “(1) offered for a proper purpose under Rule 404(b)(2); (2)

relevant to that purpose; (3) sufficiently probative under the Rule 403 balancing

requirement; and (4) accompanied by a limiting instruction, if requested.” United States v.

Steiner, 815 F.3d 128, 135 (3d Cir. 2016). We shall apply these legal precepts to

determine the admissibility of the trial testimony of Balletta and Reis.

                                             A

       Balletta testified that Fluck introduced him to Wray so that Wray could assist

Balletta’s struggling business. Over the course of several phone conversations, Wray

advised Balletta about becoming a sovereign citizen, i.e., one who was allowed “legally

not to pay income tax.” App. 616. Wray also told Balletta that Fluck was a sovereign

citizen and “wasn’t paying any taxes.” Id.

       Wray argues that this testimony was not relevant to a material fact at issue.

Specifically, he contends that “knowledge that [Fluck] was not paying taxes is not

relevant to demonstrate that [Wray] participated and assisted [Fluck].” Wray Br. 14. Wray

mistakenly conflates relevance with guilt. Although Balletta’s testimony does not prove

Wray’s guilt, as the Advisory Committee has explained, “a brick is not a wall.” Fed. R.

Evid. 401 (advisory committee notes); see also id. (explaining that evidence is relevant if

it has any tendency to make a fact of consequence more or less probable). Balletta’s

testimony made it more likely that Wray knew of Fluck’s scheme to avoid taxes and

                                              5
assisted him. And it tended to weaken Wray’s claim that “he had no knowledge of the

purpose of why [Fluck] had set up this two-step plan.” App. 48. Accordingly, Balletta’s

testimony was relevant.

                                             B

       Reis testified that Wray helped him perform a “name restoration.” App. 630.

According to Wray, if Reis changed his name from capital to lower-case letters and

inserted a colon between his surname and given name, Reis would be “protecting [his]

name from any lawsuits.” App. 631. In addition to Reis’s testimony, the Government

introduced several documents Wray created to perform this “name restoration.” Those

documents bore many of the same hallmarks as the “Bill of Exchange” and the other

fraudulent documents submitted during Fluck’s bankruptcy proceeding. For example,

both sets of documents included names separated by a colon (“Robert: Wray” and

“Michael John: Reis”) and the peculiar misspelling of “lawe.” App. 633–34; Supp. App.

240–41.

       Wray argues that because he did not perform these same “name restoration”

services for Fluck, Reis’s testimony “did not make it more probable that [Wray] engaged

in unlawful activities to assist [Fluck] in avoiding paying income taxes or filing false

documents with the bankruptcy court.” Wray Br. 15. We disagree.

       Wray’s argument ignores a key function of Reis’s testimony: proving Wray’s

identity as the author of the “Bill of Exchange.” App. 49. Given the similarities between

                                              6
the documents, Reis’s testimony regarding Wray’s handiwork on the “name restoration”

documents makes it more likely that Wray authored the “Bill of Exchange.” For that

reason, Reis’s testimony was relevant.

                                               C

       Having explained the relevance of Balletta’s and Reis’s testimony, we turn to Wray’s

argument that it should have been excluded in any event. According to Wray, “any potential

probative value of [the challenged testimony] was outweighed by its prejudicial effect under

Rule 403.” Wray Br. 15. In support of this argument, Wray merely rehashes his claim that the

testimony was not relevant. We have already explained why that argument is incorrect. See

supra Part (II)(A)–(B). Moreover, the District Court instructed the jurors as to the limited

purposes for which they were to consider the evidence. See United States v. Gaev, 24 F.3d
473, 478 (3d Cir. 1994) (explaining that we have in many cases found that “proper limiting

instructions from the court cured the possible prejudice to the defendant” (citations omitted)).

Without more, Wray falls far short of showing that the District Court abused its discretion

when it granted the Government’s motion in limine.

                                       *       *       *

       For the reasons stated, we will affirm the District Court’s judgment.




                                               7